UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 24, 2014 LIBERATED ENERGY, INC. (Exact name of registrant as specified in its charter) Nevada 333-171046 27-4715504 (State of other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 109 Burtons Road Marlton, New Jersey (Address of principal executive offices) (Zip Code) 1 (609) 707-1519 Registrant’s telephone number, including area code: (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 SECTION 1 - REGISTRANT'S BUSINESS AND OPERATIONS Item 1.01 Enter into a Material Definitive Agreement. On March 24, 2014, the Company entered into a Professional Consulting Services Agreement with The Industrial Hemp and Medical Marijuana Consulting Company, Inc., a wholly owned subsidiary of Hemp, Inc. (OTC:HEMP) for consulting services in the industrial Hemp/Medical Marijuana Industry for Seven Million, Two Hundred Thousand Common Restricted Shares of Stock and One Hundred Dollars monthly for each term of the Agreement with said stock and cash being made payable to Hemp, Inc. SECTION 7 - REGULATION FD Item 7.01 Regulation FD Disclosure On March 31, 2014, the Company issued a press release entitled "Hemp, Inc. (OTC:HEMP) Facilitates Largest Order Yet for Liberated Energy's Guard Lite Security Lighting System." The information in this Current SECTION 9 - FINANCIAL STATEMENTS AND EXHIBITS Item 9.01 Financial Statements and Exhibits Exhibit Index Exhibit No.: Description: Professional Consulting Services Agreement with The Industrial Hemp and Medical Marijuana Consulting Company, Inc., a wholly owned subsidiary of Hemp, Inc. (OTC:HEMP) dated March 24, 2014 Press Release - "Hemp, Inc. (OTC:HEMP) Facilitates Largest Order Yet for Liberated Energy's Guard Lite Security Lighting System." SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: April 21, 2014 LIBERATED ENERGY, INC. By: /s/ Frank Pringle Frank Pringle Chief Executive Officers 2
